Citation Nr: 0720137	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  03-21 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 5, 2003 
for a total rating based on unemployability due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  He served in the Republic of Vietnam.  

The appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals from a March 2003 rating 
decision that granted a total rating based on unemployability 
due to service-connected disability, effective from March 5, 
2003.  The veteran appealed for an earlier effective date.

The Board denied the veteran's claim in September 2005.  
Thereafter, the appellant filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  The 
veteran's representative and VA's General Counsel filed a 
joint motion to vacate the Board's 2005 decision.  By Order 
dated in September 2006, the Court granted the joint motion 
and remanded the case to the Board for further consideration 
and readjudication. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issue of an earlier effective date.  The VCAA 
and its implementing regulations require that VA provide 
specific notice to claimants regarding information needed to 
complete an application for benefits, as well as notification 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record reflects that the RO sent various VCAA notice 
letters to the veteran in 2002 relative to a claim for an 
increased rating, but no correspondence addresses the issue 
of entitlement to an earlier effective date that is currently 
on appeal.  The veteran must therefore be given the required 
notice with respect to this issue.  Accordingly, the case 
must be remanded in order to comply with the statutory 
requirements of the VCAA.

Under the circumstances, this case is REMANDED for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claim of 
entitlement to an effective date 
earlier than March 5, 2003 for a 
total rating based on 
unemployability due to service-
connected disability.  The RO must 
notify the appellant of what part 
of such evidence he should obtain 
and what part the RO will attempt 
to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claim.  See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).  

2.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


